                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED FOOD & COMMERCIAL
WORKERS’ UNION, LOCAL NO. 293,
                                                                  8:18CV466
                      Plaintiff,

       v.                                                          ORDER

NOAH’S ARK PROCESSORS, LLC,

                      Defendant.

       This matter is before the Court following its review of separate submissions by
defendant Noah’s Ark Processors, LLC (“Noah’s Ark”) (Filing No. 65) and plaintiff
United Food & Commercial Workers’ Union, Local No. 293 (“union”) (Filing No. 66).
Those submissions were in response to this Court’s Order of December 12, 2019,
(“Scheduling Order”) (Filing No. 64) which required — among other things — the
following:

       1.     The parties and their respective counsel shall meet and confer to develop a
              specific schedule to resume union orientation sessions for new hires and to
              conduct make-up sessions for existing employees as required by the
              arbitration award and this Court’s prior orders.
       2.     The parties shall submit a joint schedule to the Court no later than 6:00 p.m.
              on December 18, 2019, which schedule shall include the time and location
              of at least one orientation session every other week for the next ten months.
       3.     Every employee scheduled to attend an orientation session must present
              themselves for the session but may voluntarily opt-out of attending the
              session and confirm that decision in writing on a form jointly developed by
              the parties and maintained by the union.

       In this matter, which has been pending since October 3, 2018, the union sought
confirmation of a favorable arbitration award dated June 25, 2018. The arbitrator found
that Noah’s Ark unilaterally and wrongfully discontinued the union orientation sessions
that are set forth in the collective bargaining agreement and had been a matter of long-past
practice. The Court confirmed that arbitration award on January 28, 2019. Since that time
the parties (primarily Noah’s Ark) have done little or nothing to comply with the simple
and straight-forward arbitration award. The parties have engaged in petty squabbling over
small details, and Noah’s Ark has virtually ignored the provisions of the arbitration award
and related provisions of the collective bargaining agreement. 1

       In response to repeated requests for sanctions from the union, this Court has been
patient with the parties but has indicated its unwillingness to become involved in day-to-
day union-management squabbles. Sanctions have been threatened but (to this point) have
not been ordered in this matter.

       The Court required all parties to be present for a hearing held on December 12,
2019, in the wake of yet another motion for an order to show cause by the union. The
parties timely responded to this Court’s Scheduling Order and have apparently agreed to
the dates, times and location of the bi-weekly orientation sessions. Incredibly, the parties
have not been able to agree upon the number of employees who will be scheduled to attend
each of these thirty-minute orientation sessions. Apparently, the union urged, due to the
backlog, that twenty-five employees be scheduled per session. Noah’s Ark disagreed,
insisting only ten employees be present per session. 2

       Because of the parties’ abject failure to reach an agreement on this simple issue, the
Court orders that twenty-five employees be scheduled per session.




       This Court is aware of another action in this Court brought by the National Labor
       1
Relations Board against Noah’s Ark which has led to an order from Chief Judge John M.
Gerard relating to sanctions due to Noah’s Ark’s handling of the collective bargaining
process. See Sawyer v. Noah’s Ark Processors, LLC, 4:19CV3016.
       2
        Given the representations of even Noah’s Ark, there are approximately four
hundred employees, the vast majority of whom have not gone through union orientation.
The Court’s expectation was that all the orientations be completely up to date within ten
months of the date of the Scheduling Order. Scheduling ten persons per session would not
come near to meeting the requirements of the Scheduling Order. That does not even take
into consideration additional workers hired between now and the ten-month cutoff
established by the Scheduling Order, given the high turnover described by Noah’s Ark’s
representative at the hearing.

                                             2
       In addition, although the union has presented a proposed opt-out form in
conformance with paragraph 5 of the Scheduling Order, that form was apparently not
agreed to by Noah’s Ark, nor was any other form proposed by Noah’s Ark. The form
presented by the union will be utilized by the parties in accordance with paragraph 5 of the
Scheduling Order.

       The Court notes that any further gamesmanship or flouting of the arbitrator’s
decision or this Court’s orders by Noah’s Ark will be met with substantial sanctions,
including but not limited to attorney fees, costs and the possibility of daily fines.

       Conversely, the union is expected to act professionally in its dealing with Noah’s
Ark relating to these meetings. A failure to do so on its part will also be met with possible
sanctions.

       As made clear at the December 12, 2019, hearing, the Court should not have to be
involved in daily operations at this plant. However, over a year of the parties’ bickering
and foot-dragging in this matter leaves the Court with no other alternative but to order the
following:

       IT IS ORDERED:
       1.     The union will conduct bi-weekly orientation sessions on Wednesdays at
              2:00 p.m. The first session will be held on Thursday, January 2, 2020, at
              2:00 p.m. (due to the New Year holiday). All subsequent union orientation
              sessions shall be held on Wednesdays, with the first such Wednesday session
              being scheduled for January 15, 2020. These sessions shall continue on this
              schedule for a period of ten months from the first session.
       2.     All union orientation sessions will be held in the same room and location at
              defendant’s Hastings, Nebraska plant where such sessions were held prior to
              the dispute over such sessions.
       3.     Noah’s Ark shall provide to the union an updated list of employees no later
              than one week before each scheduled session. At that same time Noah’s Ark
              will provide to the union a list of employees scheduled for that session.
       4.     Noah’s Ark shall schedule no less than twenty-five persons to attend each
              orientation session, until the backlog is cleared.



                                              3
5.    Each employee who is scheduled for a session must present themselves for
      the session at the agreed upon location. An employee may voluntarily opt
      out of attending the sessions but if he or she does so they must complete the
      union orientation session opt-out form attached to Filing No. 66. The union
      orientation session opt-out form will be retained and maintained by the
      union.
6.    Noah’s Ark will be permitted to monitor the orientation sessions to ensure
      such sessions are confined to Noah’s Ark matters but shall not interrupt the
      union representatives or interject any information during the union’s
      presentation.


Dated this 20th day of December 2019.

                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Judge




                                    4
